04/25/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 13, 2022

         ANTYWAN EUGENE SAVELY v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Bedford County
                     No. 18782-PC        M. Wyatt Burk, Judge
                      ___________________________________

                            No. M2021-00746-CCA-R3-PC
                        ___________________________________


Petitioner, Antywan Eugene Savely, appeals the denial of his post-conviction petition,
arguing the post-conviction court erred in finding that he received the effective assistance
of counsel at trial. More specifically, Petitioner asserts that trial counsel was ineffective
for failing to present any proof on his behalf. Following our review of the entire record
and the briefs of the parties, we affirm the judgment of the post-conviction court.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JILL BARTEE AYERS, J., delivered the opinion of the court, in which J. ROSS DYER and
JOHN W. CAMPBELL, SR., JJ., joined.

Jonathon Fagan, Auburntown, Tennessee, for the appellant, Antywan Eugene Savely.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin Ball, Senior Assistant
Attorney General; Robert J. Carter, District Attorney General; and Michael Randles,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                          Factual and Procedural Background

       Petitioner was indicted by the Bedford County Grand Jury for sale of codeine,
delivery of codeine, and conspiracy to sell or deliver codeine. After a jury trial, Petitioner
was convicted as charged. The trial court merged the delivery conviction into the sale
conviction and imposed a twelve-year sentence as a Persistent Offender. The trial court
imposed a consecutive twelve-year sentence as a Career Offender for the conspiracy
conviction, for an effective sentence of twenty-four years in the Department of Correction.
This court affirmed Petitioner’s convictions and sentence on appeal. State v. Antywan
Eugene Savely, No. M2019-00249-CCA-R3-CD, 2020 WL 3455532 (Tenn. Crim. App.,
June 25, 2020), no perm. app. filed. The facts of this case as summarized on direct appeal
are as follows:

           Lieutenant Timothy Miller was the assistant director of the task force
           at the time of the incident in this case and, in that role, often worked
           with confidential informants. Brian Smith was one such informant,
           and Lieutenant Miller testified that Mr. Smith “did a really good
           job.” Mr. Smith did not know the Defendant’s name, only
           mentioning him by description, and he called the other man “Joe.”
           Lieutenant Miller suspected that “Joe” was Joseph Perez, a known
           drug user. After the fact, Lieutenant Miller recalled having seen the
           Defendant many years earlier.

           Lieutenant Miller stated that on June 9, 2016, Mr. Smith contacted
           him with information that two individuals were looking to sell a
           bottle of morphine. Lieutenant Miller asked Mr. Smith to arrange a
           meeting with the individuals in which Lieutenant Miller would go
           undercover and pose as a prospective buyer. Mr. Smith arranged for
           them to meet in the parking lot of a liquor store and informed
           Lieutenant Miller that the individuals would be in a late 1990s model
           red SUV. Agent Shane George, another member of the drug task
           force, was to conduct surveillance of the drug buy.

           Lieutenant Miller parked his car at a nearby location and counted out
           $160 in buy money, the serial numbers and denominations of the
           bills which he recorded, as well as outfitted himself with an audio
           recorder. He then walked to the liquor store and approached a
           vehicle matching the description he was given. He went up to the
           passenger’s side and saw the Defendant sitting there, but the
           Defendant motioned for him to go around to the driver’s side where
           Joseph Perez was sitting. Lieutenant Miller said that it was obvious
           the two men were anticipating his arrival. Lieutenant Miller walked
           around to the driver’s side, and Mr. Perez opened the door. He saw
           the Defendant pass Mr. Perez a small bottle. Mr. Perez passed the
           bottle to Lieutenant Miller and said the price was $150. Lieutenant
           Miller questioned the authenticity of the contents, and Mr. Perez said
           that Lieutenant Miller could sample the product. Lieutenant Miller
           declined to sample the product but agreed to the price. Lieutenant
           Miller handed Mr. Perez $160, and Mr. Perez went to a nearby
           convenience store to get change.

                                            -2-
Lieutenant Miller testified that while he waited on Mr. Perez, he sat
down in the driver’s seat and tried to engage the Defendant in small
talk. However, the Defendant did not want to converse other than to
ask Lieutenant Miller to lift his shirt. Lieutenant Miller noted that
criminals often did this to make sure they were not being recorded.
Rather than lifting up his shirt, Lieutenant Miller asked the
Defendant to lift up his shirt in an effort to deflect the question and
bide time until Mr. Perez returned. Mr. Perez returned with
Lieutenant Miller’s change, and Lieutenant Miller walked away and
the two men drove off. Lieutenant Miller said that other officers
immediately conducted a traffic stop of the red SUV, but the men
were not arrested because Lieutenant Miller wanted to protect his
informant.

Brian Smith, the confidential informant, testified that he knew Mr.
Perez because they lived in the same apartment complex, and he had
previously met the Defendant through Mr. Perez. On June 9, 2016,
Mr. Perez contacted him about finding a willing buyer for a bottle of
liquid morphine. Mr. Smith acknowledged that the Defendant was
not involved in this conversation. Mr. Smith contacted Lieutenant
Miller to see if he was interested. Thereafter, Mr. Smith went to Mr.
Perez’s apartment to discuss the arrangements, and Mr. Perez’s
girlfriend and the Defendant were also present. Mr. Smith noted that
the Defendant could hear the discussion and never reacted in a way
that indicated he was not involved in the impending drug deal. Mr.
Smith told the men that the potential buyer was his uncle, and he
watched as the pair left to meet Lieutenant Miller in a red SUV. At
some point after the men left the apartment, Mr. Perez called Mr.
Smith and asked him what his uncle looked like because he was
having trouble finding him.

On cross-examination, Mr. Smith acknowledged that the Defendant
never said anything about selling morphine during the meeting at
Mr. Perez’s apartment and that he had no phone conversations or
texts with the Defendant about the deal. Mr. Smith admitted to
having been in some trouble with the drug task force, which was why
he worked as a confidential informant.

Agent Shane George testified that he surveilled the transaction from
across the street and then subsequently conducted a traffic stop of
the Defendant and Mr. Perez. He saw Lieutenant Miller approach a
red SUV and then saw Mr. Perez get out of the vehicle and go into

                                 -3-
the store, while Lieutenant Miller sat down in the driver’s seat.
Agent George did not observe any hand-to-hand exchange from his
vantage point, but he listened to the conversation via Lieutenant
Miller’s wire transmitter.

Agent George testified that he had pre-arranged for a Shelbyville
Police Department officer to conduct a traffic stop of Mr. Perez’s
vehicle after it exited the liquor store parking lot. Agent George then
joined the Shelbyville officer and had both men exit the vehicle.
Agent George searched Mr. Perez and found no money or drugs. He
searched the Defendant and found $150 in one of his pants pockets.
He believed that the cash was in all twenties and one ten-dollar bill.
He acknowledged that he did not record the serial numbers on the
bills. Agent George also searched the vehicle.

Joseph Perez testified that the Defendant called him on June 9, 2016,
and said that he “had some liquid morphine . . . and needed help
getting rid of it.” Mr. Perez contacted Brian Smith to find a buyer
and then drove to Murfreesboro to pick up the Defendant. The
Defendant showed him a bottle, but Mr. Perez never saw its contents.
The men returned to Shelbyville, and Mr. Smith came to Mr. Perez’s
apartment and told them that his brother-in-law would meet them at
the liquor store.

Mr. Perez testified that he drove himself and the Defendant to the
liquor store in a red SUV. An older white male approached the
vehicle, and, after some discussion, Mr. Perez told him the price of
$150. Mr. Perez had originally quoted a price of $140 but added
another $10 for gas. This confused the buyer because he thought the
price was $140, but he agreed, and Mr. Perez went into the store to
get change. Mr. Perez returned with the change, gave the money
from the sale to the Defendant, and drove away. Mr. Perez initially
attempted to follow the buyer to make sure he “[w]asn't the police”
but lost sight of him. Shortly thereafter, he and the Defendant were
pulled over by a black unmarked police vehicle. Mr. Perez said that
the Defendant had the bottle of morphine in his possession during
the drive from Murfreesboro but that Mr. Perez had possession of
the bottle from the time they left his apartment until he handed it
over to the buyer. Mr. Perez reiterated that the Defendant was the
one who had the morphine and wanted to sell it but that he was a
willing participant in the endeavor.



                                 -4-
               Agent Laura Cole, an analysist with the Tennessee Bureau of
               Investigation crime laboratory, testified that the substance that was
               purported to be liquid morphine was instead liquid codeine, a
               Schedule II controlled substance. The weight of the liquid was 16.94
               grams.

Id. at *1-3.


Post-conviction Hearing

       Trial counsel testified that he was appointed to represent Petitioner and filed a
request for discovery, which included “any favorable deal for testimony of the
coconspirator[,]” Joseph Perez. His standard discovery form included a request for any
discovery required under Tennessee Criminal Procedure Rule 16 and any applicable case
law, “that being Brady, Giglio, or any of its progeny.” Trial counsel agreed that he did not
present any proof on Petitioner’s behalf at trial. He said: “I think that differs from whether
he had a defense. He certainly had a defense and we had a defense strategy, yes.” Trial
counsel testified that he did not receive any information on Mr. Perez’s criminal history
from the State.

        On cross-examination, trial counsel testified that he met with Petitioner several
times to review discovery and discuss Petitioner’s defense. Petitioner was of the opinion
that all of the State’s witnesses were liars and that he was not guilty. Trial counsel said
that Petitioner agreed with the defense strategy. He remembered that the audio of the drug
transaction was difficult to hear. However, it became apparent during trial as to what was
being said, and Lieutenant Tim Miller’s trial testimony placed the recording into context,
which was damaging to Petitioner’s defense. Trial counsel agreed that the proof at trial
concerning the drug transaction “was everybody met, I think, in the parking lot of a liquor
store or a convenience store. Mr. Perez and [Petitioner] were in one vehicle. [Lieutenant]
Tim Miller met them and walked up to their vehicle.” Trial counsel testified that Lieutenant
Miller handed the money to Mr. Perez but there was some question as to whether Petitioner
ever had the bottle of morphine (later determined to be codeine) in his hand. Trial counsel
further testified:

               I do recall that Agent Miller’s testimony was different than Mr.
               Perez’s testimony in that regard about whether [Petitioner] handed a
               bottle of morphine to Mr. Perez who in turn handed it to Agent
               Miller. That was Agent Miller’s testimony but that was not Mr.
               Perez’s testimony. I do recall pointing that out in cross-examination,
               and closing arguments as well.



                                               -5-
       Trial counsel testified that the defense theory was that even though Petitioner was
present at the drug transaction, he was not involved and that Mr. Perez actually conducted
the transaction. He recalled pointing out at trial that there was a lack of proof between
the State’s confidential informant and Petitioner “in terms of whether there was sufficient
evidence to convict him of a conspiracy. So[,] I believe that was raised in the trial and
came out through cross-examination.” The difference in testimony between Lieutenant
Miller and Mr. Perez was addressed on appeal through the issue of sufficiency of
evidence. Trial counsel agreed that the testimony at trial was that when Defendant and
Mr. Perez were pulled over, Defendant had $150 in his possession, which was the amount
of the drug transaction.

      Trial counsel agreed that Petitioner had multiple opportunities to interact with him
concerning the manner or type of questions that would be asked of witnesses on cross-
examination and various points that needed to be made. He testified:

           And, of course, he was sitting right next to me throughout the
           duration of the entire trial. I do recall that when I would finish
           questioning the witnesses, I would inquire with him often about, you
           know, is there anything else that I need to ask this witness that you
           think is important. He would also make notes. I have a notepad that
           I typically pass to my client when they’re sitting next to me during a
           trial, and he would make notes on the notepad. So we communicated
           just fine.

       Trial counsel testified that he and Petitioner discussed whether Petitioner should
testify at trial, and Petitioner chose not to testify. It was also trial counsel’s
recommendation that Petitioner not testify. He noted that if Petitioner had chosen to testify,
the State could have cross-examined him about his prior felony conviction for escape. Trial
counsel testified that Petitioner had numerous other felony convictions that he was
successful in getting excluded. Trial counsel was unaware prior to trial of any agreement
between the State and Mr. Perez concerning his pending charges, and Mr. Perez was
questioned at trial concerning an agreement. Mr. Perez testified at trial that there was no
specific agreement but that he hoped to obtain favorable treatment concerning his pending
charges.

       Petitioner testified that trial counsel met with him four times prior to trial for thirty
minutes to an hour during each meeting. He said that Mr. Perez received a two-year
sentence for his role in the drug transaction in exchange for his testimony against
Petitioner, and Petitioner was sentenced to twenty-four years. Petitioner denied
participating in the drug transaction and said that the officers involved were “crooked.”
He testified that he did not “exclude himself from the scene” because he had injured his
ankle and could not walk. Petitioner said that Lieutenant Miller and another drug agent
were under investigation, and he asked trial counsel to “add” that information at trial.

                                              -6-
       On cross-examination, Petitioner said that he “heard” Mr. Perez only received a
two-year sentence for his involvement in the drug transaction. However, he had not seen
any court documents concerning Mr. Perez’s sentence. Petitioner did not dispute that
after testifying against Petitioner at trial, Mr. Perez was sentenced to consecutive
sentences of two years and six months for burglary and six years for filing a false report.

       The post-conviction court made extensive findings of fact in its written order
denying post-conviction relief concerning each claim raised by Petitioner. The post-
conviction court ultimately resolved any credibility issues between Petitioner and trial
counsel in favor of trial counsel, and found that Petitioner failed to prove ineffective
assistance of counsel by failing to prove either deficient performance or prejudice. It is
from this judgment that Petitioner now appeals.

                                           Analysis

        Petitioner contends on appeal that the post-conviction court erred in finding that he
received the effective assistance of trial counsel. More specifically, Petitioner argues that
trial counsel was ineffective for failing to present any proof on his behalf at trial. The State
responds that Petitioner is not entitled to relief on this claim because the post-conviction
court correctly concluded that Petitioner failed to prove his factual allegation by clear and
convincing evidence. The State further points out that the post-conviction court “expressly
accredited” trial counsel’s testimony, finding “any factual disputes in favor of [t]rial
[c]ounsel.”

         The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn. Const.
art. I, § 9. When a claim of ineffective assistance of counsel is made, the burden is on the
petitioner to show (1) that counsel’s performance was deficient and (2) that the deficiency
was prejudicial. Strickland v. Washington, 466 U.S. 668, 687 (1984); see Lockhart v.
Fretwell, 506 U.S. 364, 368-72 (1993). Failure to satisfy either prong results in the denial
of relief. Strickland, 466 U.S. at 697. Accordingly, if we determine that either factor is
not satisfied, there is no need to consider the other factor. Finch v. State, 226 S.W.3d 307,
316 (Tenn. 2007) (citing Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004)). The
burden in a post-conviction proceeding is on the petitioner to prove his allegations of fact
supporting his grounds for relief by clear and convincing evidence. T.C.A. § 40-30-110(f);
see Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn. 2009). The factual findings of the
post-conviction court are binding on an appellate court unless the evidence in the record
preponderates against those findings. Dellinger, 279 S.W.3d at 294. The post-conviction
court’s application of law to its factual findings is reviewed de novo with no presumption
of correctness. Calvert, 342 S.W.3d at 485. A claim of ineffective assistance of counsel
presents a mixed question of law and fact that is subject to de novo review with no


                                             -7-
presumption of correctness. Id.; Dellinger, 279 S.W.3d at 294; Pylant v. State, 263 S.W.3d
854, 867 (Tenn. 2008).

        Review of counsel’s performance “requires that every effort be made to eliminate
the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged
conduct, and to evaluate the conduct from counsel’s perspective at the time.” Strickland,
466 U.S. at 689; see also Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). We will not
second-guess a reasonable trial strategy, and we will not grant relief based on a sound, yet
ultimately unsuccessful, tactical decision. Granderson v. State, 197 S.W.3d 782, 790
(Tenn. Crim. App. 2006). Deference to the tactical decisions of counsel applies only if
counsel makes those decisions after adequate preparation for the case. Cooper v. State,
847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The prejudice prong of the test is satisfied by showing a reasonable probability that “but
for counsel’s unprofessional errors, the result of the proceeding would have been
different.” Strickland, 466 U.S. at 694. A reasonable probability is a “probability sufficient
to undermine confidence in the outcome” of the trial. Id. The stronger the proof of guilt
presented at trial, the more difficult it is to prove the prejudice prong of Strickland. When
proof of guilt is overwhelming, proving prejudice is exceedingly difficult. See Proctor v.
State, 868 S.W.2d 669, 673 (Tenn. Crim. App. 1992); Randy Bray v. State, No. M2011-
00665-CCA-R3-PC, 2012 WL 1895948, at *6 (Tenn. Crim. App., May 23, 2012) (finding
that, in light of overwhelming evidence, petitioner could not demonstrate prejudice);
Raymond E. McNeil v. State, No. M2010-00671-CCA-R3-PC, 2011 WL 704452, at *6
(Tenn. Crim. App., Mar. 1, 2011) (finding that overwhelming evidence of guilt precluded
showing of prejudice from admission of item of evidence at trial).

       In this case, the post-conviction court made the following findings concerning
Petitioner’s claim that trial counsel was ineffective for failing to present any proof at trial:

           The gravamen of this issue raised by the Petitioner appears that [trial
           counsel] failed to present “proof” during the Defense’s case in chief.
           However, the Petitioner failed to put on any proof at the PC Hearing
           as to what “proof” he desired to put on during the Defense’s case in
           chief. The Court cannot guess as to whether such proof, if admitted
           at trial, would have caused a different result. The Court will note
           that [trial counsel] set forth a clear and well-reasoned defense in this
           case. It is easy to discern from the proof that the Defendant’s theory
           was that he was merely in the vehicle with Mr. Perez and not part of
           the transaction. However, in addition to Mr. Perez’s testimony that

                                              -8-
           clearly inculpated the Defendant, Lieutenant Miller testified that he
           saw the Defendant pass the bottle to Mr. Perez, and Agent George
           testified that the Defendant had $150 on him when they were stopped
           immediately after the transaction. Notably $150 was the exact
           amount of the drug transaction and no money was found on Mr.
           Perez. The undersigned is hard-pressed to see any possible credible
           testimony the Defendant could have given to counter this proof that
           would have led to a different verdict. Petitioner has failed to show
           that Trial Counsel’s performance was in any way deficient.
           Petitioner is not entitled to relief on this issue.

        The record does not preponderate against the post-conviction court’s findings
concerning this issue, and the post-conviction court specifically accredited trial counsel’s
testimony concerning Petitioner’s defense. See Tidwell v. State, 922 S.W.2d 497, 500
(Tenn. 1996). Petitioner did not present any evidence at the post-conviction hearing to
show what proof trial counsel should have introduced at trial, and he did not allege at the
post-conviction hearing or in his brief how the lack of any proof affected his trial. The
proof in this case was overwhelming. Therefore, Petitioner has not proven his factual
allegation by clear and convincing evidence or shown that he was prejudiced in any way
by trial counsel’s performance in this area. Strickland, 466 U.S. at 694. Petitioner is not
entitled to relief on this issue.

                                      CONCLUSION

       For the foregoing reasons, the judgment of the post-conviction court is affirmed.




                                                 __________________________________
                                                 JILL BARTEE AYERS, JUDGE




                                           -9-